Examiner' s Reasons for Allowance
The closest art of record is The closest art of record is Lin (US20170075394), Pauser (US20030214784), Gonsalves (US5927389), Huang (US5841633), Kuo (US20080266795), Lee (US20060126302) and Liu (US20100212863).
Lin teaches an active heat-radiating structure (Fig. 1-10) attached to a passive heat-
radiating part, comprising: a fan (4); an outer frame (3), provided for the fan to be disposed
thereon, the outer frame including two first connecting portions (30) arranged at two opposite
sides of the outer frame; and two mounting members (20), disposed on the passive heat-
radiating part (1) in parallel and at intervals, and the two mounting members forming a
connecting relationship with the outer frame, each of the mounting members provided with a
first mounting portion (portion with 200) facing the outer frame and one of the two first
connecting portions; wherein each of the first connecting portions comprises a track (inner
surface thereof) provided with a plurality of positioning points (points along inner surface
thereof). Lin further teaches a guide block in a guide groove (31 & 200), however, teaches
wherein the guide bock is located on the fan frame rather than the mounting member, and the
groove is located on the mounting member, rather than the fan frame.
Lin does not teach each of the first mounting portions comprises at least one elastic
sheet which can be stressed to move on the track and limited by one of the positioning points,
and a guide groove disposed in parallel with the track, and a guide block which can be stressed to slide in the guide groove; and a position of the fan relative to the passive heat-radiating part
is adjusted by the two first connecting portions and the two first mounting portions.

Gonsalves teaches elastic sheets (62) are known in the art to bias fans into frames,
however, does not cure the deficiencies of Lin, nor would the spring arms 62 of Gonsalves lend
themselves to be implemented on the connecting portions of Lin in combination with the
recited guide block.
Thus, Lin (US20170075394), Pauser (US20030214784), Gonsalves (US5927389), Huang
(US5841633), Kuo (US20080266795), Lee (US20060126302) and Liu (US20100212863) alone, or
in combination with any other known prior art does not anticipate or render obvious the
claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763